Citation Nr: 1760101	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 22, 2017 (other than the period from February 3, 2012, to March 31, 2012), and 70 percent disabling from March 22, 2017.  


REPRESENTATION

Appellant represented by:	Jan Dils,  Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of September 2010 of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and assigned a 30 percent rating, effective in September 2009.  The rating was later increased to 50 percent, effective in September 2009.  A temporary total hospitalization rating was granted for PTSD from February 3, 2012, to March 31, 2012.  The RO increased the evaluation of the Veteran's PTSD to 70 percent in a March 2017 rating decision, effective March 22, 2017. 

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record in the Veterans' claims file.  

The case was remanded to the Board in May 2016 for further development. 

The Veteran's attorney filed a notice of disagreement in June 2017 for an earlier effective date for the assignment of the 70 percent rating for PTSD.  The RO has not yet issued the Veteran a statement of the case on this matter.  The Board notes that, where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, this issue will be addressed in the remand section below.  On remand, the RO should provide the Veteran with an SOC that addresses the above-cited matter.  This matter is addressed in the REMAND below and is REMANDED to the agency of original jurisdiction for further development.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's attorney withdrew the Veteran's claim for increased initial ratings for PTSD in a letter dated in June 2017, indicating that the Veteran did not wish to continue the appeal.  


CONCLUSION OF LAW

Regarding the claim of entitlement to increased initial ratings for PTSD, the criteria for withdrawal of the appeal by the appellant are met; the Board has no further jurisdiction with respect to this claim.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claim on appeal, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

II. Withdrawn Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document.  38 C.F.R. § 20.204(b)(1).

Here, the Veteran withdrew his claim for entitlement to increased initial ratings for PTSD in a letter dated in June 2017.  The attorney stated that the Veteran did not wish to continue the appeal.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C. § 7105(d)(5). 

The Board finds that the Veteran's claim for entitlement to increased initial ratings for PTSD is withdrawn and dismissed accordingly.


ORDER

The claim of entitlement to increased initial ratings for PTSD is dismissed.


REMAND

As noted in the Introduction, a notice of disagreement has been filed as to the issue of entitlement to an earlier effective date for the assignment of a 70 percent rating for PTSD.  The RO has not issued a statement of the case on this matter or otherwise recognized the notice of disagreement.  A statement of the case must be issued.  Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to an earlier effective date for the assignment of a 70 percent rating for PTSD.  This claim should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal in response to the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


